UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT
                      _____________________

                           No. 98-31273
                         Summary Calendar
                      _____________________

                    RONALD M. WALKER, ET AL.,

                                                         Plaintiffs,

                        RONALD M. WALKER,

                                                Plaintiff-Appellant,

                             versus

                UNITED STATES OF AMERICA, ET AL.,

                                                         Defendants,

                    UNITED STATES OF AMERICA,

                                              Defendant-Appellee.
_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                           (93-CV-2728-N)
_________________________________________________________________

                          June 11, 1999

Before POLITZ, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     In contesting the adverse judgment on his action against the

United States for damages claimed to result from his involuntary

release from active military duty, Ronald M. Walker, a former Army

Guard Reserve Officer, contends that neither the Federal Tort

Claims Act nor the Feres doctrine, see Feres v. United States, 340
U.S. 135 (1950), preclude a claim for intentional infliction of

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
emotional distress resulting from the alleged exercise of personal

vendettas   by   his     Army   superiors   against   him;    that   the

Administrative Procedures Act, 5 U.S.C. § 701, et seq., required

the district court to determine whether administrative findings

were arbitrary and capricious; and that there are material fact

issues regarding his total years of active federal service.

     The district court stayed this action while Walker exhausted

his extensive administrative remedies.         After he did so, the

district court granted the Government’s motion to dismiss, or in

the alternative, for summary judgment.

     Pursuant to our review of the record and the briefs, we find

no reversible error, essentially for the reasons stated by the

district court in its detailed, extremely comprehensive, and well-

reasoned opinion.      See Walker v. United States, No. 93-2728 (E.D.

La. Sept. 17, 1998), available at 1998 WL 637360.

                                                             AFFIRMED




                                  - 2 -